The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received March 3, 2022.
Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
As an initial matter, it is noted that the text shown with strike-through currently recited in canceled claims 9, 12-14 should not be present.  MPEP 714 indicates that no claim text shall be presented for any claim in the claim listing with the status of "canceled".
Claims 8-9, 12-14 are canceled.  Claims 1-7, 10-11 are under consideration.

Priority:  This application is a 371 of PCT/EP2017/07824, filed September 12, 2017, which claims priority to IT102016000091964, filed September 13, 2016.  A copy of the foreign priority document was received in this application on March 13, 2019, and is in the English language.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chibber et al. (1974 Methods in Enzymology 34:  424-432; previously cited) in view of Deutsch et al. (1970 Science 170(3962):  1095-1096), Liumbruno et al. (2015 J Thromb Thrombolysis 39:  118-128), and Bradley et al. (US 20040171103; IDS, previously cited).
Chibber et al. disclose purification of plasminogen by lysine-agarose affinity chromatography is routinely done (p. 425).  Chibber et al. disclose preparation of plasma, including frozen plasma from a blood bank, where it should be thawed prior to chromatography (p. 426).  It is disclosed that the lysine-agarose is prepared at room temperature and the purification by lysine-agarose chromatography can be performed at room temperature (p. 425-426).  The basic procedure using lysine as an affinity absorbent for the purification of plasminogen from plasma has found wide acceptance; the procedure has been altered and modified in different laboratories to suit various conditions…buffers that have been used are 0.01 M sodium phosphate-0.14 M NaCl (pH 7.4), 0.2 M sodium phosphate, 0.1 M sodium phosphate washing…elution using 0.2 M ε-aminocaproate, adjusted to pH 7.4, including a phosphate buffer (p. 427-428).  Chibber et al. disclose plasminogen prepared using lysine-agarose are known to be of the highest purity (p. 430).  
Deutsch et al. disclose purification of plasminogen from human plasma by lysine-agarose affinity chromatography as an attractive alternative to the multistep procedures now used by others (p. 1095).  It is disclosed that in a typical experiment, the lysine-agarose or -Sepharose is equilibrated with 0.1 M phosphate buffer (pH 7.4); passing a volume of plasma through the lysine-Sepharose; washing the lysine-Sepharose with 0.3 M phosphate (pH 7.4); eluting the plasminogen with 0.2 M ε-aminocaproic acid (pH 7.4) (p. 1095).  It is disclosed that the steps in the purification are performed at room temperature (p. 1095).  Deutsch et al. disclose that the plasminogen obtained by lysine-Sepharose affinity chromatography corresponds to a 250-fold purification from plasma (p. 1095).  Deutsch et al. disclose that the few manipulations of the proenzyme during purification by affinity chromatography and the maintenance of neutral pH throughout the procedure account for the unusual stability and free solubility at neutral pH (p. 1096).  Because of the simplicity and speed of the method and apparent integrity of the product, this procedure will make large amounts of plasminogen readily available for clinical and structural studies (p. 1096).
Therefore, Chibber et al. in view of Deutsch et al. fairly disclose subjecting human plasma to a single affinity chromatography step on L-lysine immobilized cross-linked agarose and eluting with an elution buffer at pH 7.4 containing ε-aminocaproic acid to obtain a native form plasminogen eluate.
The cited art references do not teach a solvent/detergent (S/D) step for the plasma and/or nanofiltration of the plasminogen.
Liumbruno et al. disclose the S/D is an established virus inactivation technology that has been industrially applied for manufacturing plasma derived medicinal products for almost 30 years; it was developed for the inactivation of enveloped viruses in plasma-derived products (p. 118).  Liumbruno et al. disclose fresh frozen plasma is thawed and treated with TNBP solvent and with Triton X-100 detergent, both at 1%; the TNBP is removed by extraction with castor oil (p. 119).  However, it is disclosed that the S/D method does not have effect on non-enveloped viruses (p. 118).
Bradley et al. disclose a process for the purification of plasminogen from a human plasma source, comprising subjecting a plasma fraction to a lysine affinity chromatography (at least paragraphs 0035-0043, 0082, p. 12 claims 33, 53).  Bradley et al. also disclose treating the solution containing plasminogen to inactivate viruses by steps selected from among solvent detergent, nanofiltration, and combinations thereof (at least p. 13 claim 51).  Bradley et al. disclose nanofiltration of plasminogen after (or downstream of) the lysine affinity chromatography step (at least paragraph 0085).  Bradley et al. disclose buffer conditions for lysine affinity chromatography (i.e. ECH lysine-SEPHAROSE 4FF include a pre-equilibration buffer of 0.05 M sodium phosphate, pH 7.5; an equilibration buffer of 0.01 M sodium phosphate, 0.5 NaCl, pH 7.5, and an elution buffer of 0.1 M glycine, 0.03 M L-lysine (at least paragraph 0106).  Bradley et al. also disclose buffer conditions for lysine-SEPHAROSE affinity chromatography including equilibration buffer of 0.01 M sodium phosphate, 0.15 NaCl, pH 7.5; wash buffer of 0.01 sodium phosphate, 0.15 NaCl, pH 7.5, to remove non-specifically bound protein (at least paragraph 0082).  Bradley et al. do not disclose purifying the plasminogen with a protease inhibitor (at least paragraphs 0035-0043, 0082, p. 12 claims 33, 53).  Bradley et al. disclose the purification of plasminogen can be performed on any plasma source (at least paragraph 0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed process for obtaining a highly purified and virus safe plasminogen (Pg) containing more than 98% wt native plasminogen from frozen human plasma, the process comprising:  contacting frozen human plasma thawed at ~20 ± 1° C with a S/D mixture for virus inactivation; subjecting the virus inactivated human plasma to a single affinity chromatographic step on L-lysine immobilized cross-linked agarose resin and eluting with an elution buffer pH 7.4 containing ε-aminocaproic acid to obtain a native plasminogen eluate; and nanofiltering the plasminogen eluate to obtain a purified, virally-safe, plasminogen containing more than 98% wt native plasminogen that is suitable for administration to humans for therapeutic purposes, and where the process for purifying the plasminogen does not comprise a protease inhibitor (instant claims 1-7, 10-11).  The motivation to do so is given by the prior art.  Chibber et al. in view of Deutsch et al. fairly disclose subjecting frozen human plasma that has been thawed to a single affinity chromatography step on L-Sepharose at room temperature and eluting with an elution buffer at pH 7.4 containing ε-aminocaproic acid to obtain a native form plasminogen eluate.  It is disclosed that plasminogen obtained by lysine-Sepharose affinity chromatography corresponds to a 250-fold purification from plasma and the plasminogen obtained is readily available for clinical purposes (Deutsch et al.).  It is disclosed that S/D treatment is an established technology for inactivation of enveloped viruses that is industrially applied for manufacturing plasma-derived products (Liumbruno et al.).  It is disclosed that fresh frozen plasma is thawed and treated with TNBP solvent and Triton X-100 detergent (Liumbruno et al.).  Bradley et al. disclose virus inactivation of solutions containing plasminogen are selected from among others, solvent detergent, nanofiltration, and combinations thereof (at least p. 13 claim 51).  Bradley et al. disclose nanofiltration of plasminogen after (or downstream of) the lysine affinity chromatography step for added safety (at least paragraphs 0042, 0085).  Therefore, one of ordinary skill would have reasonable motivation to arrive at the claimed purification scheme of purifying plasminogen from frozen human plasma by treating the frozen human plasma thawed at room temperature (~ 20 ± 1° C) S/D to inactivate lipid enveloped viruses prior to lysine affinity chromatography, eluting the plasminogen from the lysine affinity chromatography resin by an elution buffer pH 7.4 comprising ε-aminocaproic acid, and then treating the plasminogen solution with nanofiltration to inactivate or remove any additional viruses and/or pathogens, thereby obtaining a purified, virally-inactive plasminogen for therapeutic purposes and suitable for administration to humans.  One of ordinary skill would have a reasonable expectation of success because methods of inactivating viruses from plasma solutions and purifying plasminogen by affinity chromatography were known, and it was further known that plasminogen prepared using lysine-agarose are known to be of the highest purity.   
Regarding the instant limitation that the plasminogen obtained contains more than 98% wt native plasminogen (instant claim 1), as noted above, Deutsch et al. disclose that the plasminogen obtained by lysine-Sepharose affinity chromatography corresponds to a 250-fold purification from plasma (p. 1095).  Therefore, one of ordinary skill would have reasonable expectation that the purified plasminogen obtained by the cited prior art references noted above contains more than 98% wt plasminogen.
Regarding the instant limitation that the plasminogen is purified starting from frozen human plasma thawed at 20 ± 1° C (instant claim 1), as noted above, Chibber et al. disclose preparation of plasma, including frozen plasma from a blood bank, where it should be thawed prior to chromatography (p. 426).  It is disclosed that frozen plasma is thawed prior to S/D treatment (Liumbruno et al.).  It is disclosed that purification of plasminogen from plasma on lysine-Sepharose affinity chromatography is performed at room temperature (Deutsch et al.).  Therefore, it would have been obvious to arrive at the recited thawed temperature of approximately 20 ± 1° C for the frozen plasma because the prior art reasonably disclose preparing frozen plasma thawed at room temperature.
Regarding instant claim 2, Liumbruno et al. disclose removing the SD reagents by castor oil prior to lysine affinity chromatography (p. 119).
Regarding instant claim 3, Bradley et al. further disclose ultrafiltration of the plasminogen-containing solution prior to lysine affinity chromatography (at least p. 12 claim 34).
Regarding instant claim 4, Liumbruno et al. disclose the SD mixture comprises 1% Tri(n-butyl)phosphate, 1% Triton X-100 (p. 119).
Regarding instant claim 5, Bradley et al. also disclose lysine affinity chromatography includes ECH lysine-SEPHAROSE 4FF (at least paragraph 0106).
Regarding instant claim 7, Bradley et al. disclose nanofiltration through a DV20 filter membrane (at least paragraph 0085).
Regarding instant claim 6, the buffer conditions of the cited art references (Chibber et al.; Deutsch et al.; and Bradley et al.) are noted above.  It is disclosed that purification of plasminogen by lysine affinity chromatography is routinely done (Chibber et al.).  The basic procedure using lysine as an affinity absorbent for the purification of plasminogen from plasma has found wide acceptance; the procedure has been altered and modified in different laboratories to suit various conditions…buffers that have been used are 0.01 M sodium phosphate-0.14 M NaCl (pH 7.4), 0.2 M sodium phosphate, 0.1 M sodium phosphate washing…elution using 0.2 M ε-aminocaproate, adjusted to pH 7.4, including a phosphate buffer (Chibber et al. p. 427-428).  Bradley et al. also disclose buffer conditions for lysine-SEPHAROSE affinity chromatography including equilibration buffer of 0.01 M sodium phosphate, 0.15 NaCl, pH 7.5; wash buffer of 0.01 sodium phosphate, 0.15 NaCl, pH 7.5, to remove non-specifically bound protein (at least paragraph 0082).  Deutsch et al. disclose the maintenance of neutral pH throughout the lysine-Sepharose chromatography procedure account for the unusual stability and free solubility at neutral pH (p. 1096).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed buffers for lysine affinity chromatography comprising:  sodium phosphate 0.05 M, sodium chloride 0.1 M, pH 7.4 for resin equilibration; sodium phosphate 0.05 M, sodium chloride 0.1 M pH 7.4 for resin washing; sodium phosphate 0.05 M, ε-aminocaproic acid 0.05 M, sodium chloride 0.1 M pH 7.4 for plasminogen elution (instant claims 6, 9).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, the general conditions for purifying plasminogen by lysine affinity chromatography are disclosed in the prior art.  It is disclosed that the buffers for equilibration, washing, and elution, generally, comprise sodium phosphate, NaCl, pH ~7.4, and additionally ε-aminocaproic acid for elution (at least Chibber et al.; Bradley et al.; Deutsch et al.), at concentrations and/or amounts similar to the claimed concentrations and/or amounts.  Therefore, it would have been obvious to arrive at the claimed buffer conditions by routine experimentation and/or optimization.
Regarding instant claim 10, Chibber et al. disclose removal of ε-aminocaproic acid can be done by dialysis (at least p. 428).  It would have been obvious to arrive at the claimed dialysis with a 0.1M sodium chloride solution because Chibber et al. also disclose buffers used in plasminogen purification include at least 0.1 M NaCl.  Additionally, it is disclosed in Bradley et al. that excipients to enhance plasminogen solubility, including among others lysine, tranexamic acid, or ε-aminocaproic acid, when added can be removed by diafiltration (at least paragraph 0041).  Therefore, it would have been obvious to arrive at the claimed dialysis conditions to remove ε-aminocaproic acid in a buffer solution comprising a well-known salt.
Regarding instant claim 11, it would have been obvious to one of ordinary skill to arrive at the claimed purification scheme consisting of the recited steps in sequence.  Regarding the filtering step of claim 11, Chibber et al. also disclose filtering the plasma through filter paper prior to the chromatography procedure (at least p. 426); Liumbruno et al. disclose filtration of the plasma with a 1 μm filter before S/D treatment (p. 119); and Bradley et al. reasonably disclose diafiltration/ultrafiltration of plasma solutions prior to affinity chromatography (at least p. 5-7, p. 12 claim 34).  Therefore, it would have been obvious to arrive at the claimed filtering step of thawed plasma on a 1 μm filter by routine optimization in view of the teachings of the prior art.
Regarding the solvent detergent contacting step, castor oil step, and filtering step of claim 11, Bradley et al. also disclose treating the solution containing plasminogen to inactivate viruses by steps selected from among solvent detergent, nanofiltration, and combinations thereof (at least p. 13 claim 51); Liumbruno et al. disclose S/D treatment with TNBP solvent and with Triton X-100 detergent, both at 1%; the TNBP is removed by extraction with castor oil; followed by filtration with a 0.2 μm filter (p. 119).  Therefore, it would have been obvious to arrive at the claimed solvent detergent mixture to inactive viruses, castor oil, and filtration through a 3-0.5 μm depth filter by routine optimization in view of the teachings of the prior art. 
Regarding the chromatography step using L-lysine immobilized cross-linked agarose with an elution buffer comprising ε-aminocaproic acid of claim 11, Chibber et al. and Deutsch et al. reasonably disclose purification of plasminogen by lysine affinity chromatography comprising elution with ε-aminocaproic acid at pH 7.4 (see teachings above), where at least Chibber et al. disclose lysine linked to agarose (at least p. 425).  Therefore, it would have been obvious to arrive at the claimed chromatography using L-lysine immobilized cross-linked agarose resin and eluting with an elution buffer at pH 7.4 containing ε-aminocaproic acid in view of the teachings of the prior art.
Regarding filtering through a 0.22 μm filter after lysine affinity chromatography of claim 11, Bradley et al. disclose filtering through a 0.22 μm filter prior to nanofiltration after (or downstream of) the lysine affinity chromatography step through a DV20 filter membrane (at least paragraph 0085).  Therefore, it would have been obvious to arrive at the claimed filtering through a 0.22 μm filter by routine optimization in view of the teachings of the prior art.
Regarding the filtering through a dialysis membrane to remove ε-aminocaproic acid of claim 11, as noted above, Chibber et al. disclose removal of ε-aminocaproic acid can be done by dialysis (at least p. 428).  It would have been obvious to arrive at the claimed dialysis with a 0.1M sodium chloride solution because Chibber et al. also disclose buffers used in plasminogen purification include at least 0.1 M NaCl.  Additionally, it is disclosed in Bradley et al. that excipients to enhance plasminogen solubility, including among others lysine, tranexamic acid, or ε-aminocaproic acid, when added can be removed by diafiltration (at least paragraph 0041).  Therefore, it would have been obvious to arrive at the claimed dialysis conditions to remove ε-aminocaproic acid in a buffer solution comprising a well-known salt.
Regarding the additional filtering step prior to the nanofiltering step of claim 11, as noted above, Bradley et al. already disclose filtering through a 0.22 μm filter prior to nanofiltration after (or downstream of) the lysine affinity chromatography step through a DV20 filter membrane (at least paragraph 0085).  MPEP 2144.04 notes that changes in sequence of elements and/or duplication of elements are obvious.   Therefore, it would have been obvious to arrive at an additional filtration step (~1 μm) before the nanofiltration through a 20 nm filter by routine optimization to further enhance plasminogen purity and obtain a pharmaceutical grade plasminogen in view of the teachings of the prior art.
Regarding wherein no protease inhibitor is employed in claim 11, the prior art (at least Chibber et al.; Deutsch et al.) disclose purification of plasminogen by lysine affinity chromatography comprising elution with ε-aminocaproic acid does not include a protease inhibitor.

Reply:  In view of Applicants’ amendments/remarks, the previous 103 rejection has been withdrawn.  However, the claims remain unpatentable under a new 103 rejection for the reasons noted above.
Applicants assert that the presently claimed invention starts with whole human frozen plasma which is thawed at 20 ± 1° C, which surprisingly allows a skilled person to obtain a Glu-Pg suitable for human therapy that contains more than 98% wt native form Glu-Pg with just a single L-Lys-affinity chromatography step comprising L-lysine immobilized cross-linked agarose resin and eluting with an elution buffer at pH 7.4 containing ε-aminocaproic acid to obtain a native form plasminogen eluate (see, for example, Figs. 3 and 4, and Examples 2-5 of the specification).
Applicants’ remarks are not persuasive.  As noted above, regarding the instant limitation that the plasminogen is purified starting from frozen human plasma thawed at 20 ± 1° C (instant claim 1), as noted above, Chibber et al. disclose preparation of plasma, including frozen plasma from a blood bank, where it should be thawed prior to chromatography (p. 426).  It is disclosed that frozen plasma is thawed prior to S/D treatment (Liumbruno et al.).  It is disclosed that purification of plasminogen from plasma on lysine-Sepharose affinity chromatography is performed at room temperature (Deutsch et al.).  Therefore, it would have been obvious to arrive at the recited thawed temperature of approximately 20 ± 1° C for the frozen plasma because the prior art reasonably disclose preparing or arriving at a plasma at room temperature for lysine-Sepharose affinity chromatography.
Regarding Applicants’ remarks that the instant process surprisingly allows a plasminogen containing more than 98% wt native form plasminogen to be obtained by just a single L-lysine affinity chromatography, the remarks are not persuasive.
In this instance, it is already disclosed that purification of plasminogen from human plasma by lysine-agarose affinity chromatography is an attractive alternative to the multistep procedures now used by others (Deutsch et al. p. 1095).  Further, Deutsch et al. disclose that the plasminogen obtained by lysine-Sepharose affinity chromatography corresponds to a 250-fold purification from plasma (p. 1095).  Chibber et al. disclose plasminogen prepared using lysine-agarose are known to be of the highest purity (p. 430).  Therefore, one of ordinary skill would have reasonable expectation that the purified plasminogen obtained by a lysine-Sepharose affinity chromatography noted above in the art references contains more than 98% wt plasminogen.
Applicants assert finally, the presently claimed process results in a pure and virus safe Pg that is suitable for use by humans.  The pathogen safety of the claimed Glu-Pg preparation is ensured by virtue of the S/D treatment performed upstream of the affinity chromatography step and the nanofiltration performed downstream of the affinity chromatography step, as recited in the current claims.  Safety is also assured by the absence of any protease inhibitor.
Applicants’ remarks are not persuasive.  In this instance, it is already disclosed that solutions containing plasminogen are subjected to virus inactivation selected from among solvent detergent, nanofiltration, and combinations thereof (Bradley et al. at least p. 13 claim 51).  It is known that S/D treatment is an established technology for inactivation of enveloped viruses that is industrially applied for manufacturing plasma-derived products; fresh frozen plasma is thawed and treated with TNBP solvent and Triton X-100 detergent (Liumbruno et al.).  Therefore, it would have been obvious that a S/D virus inactivation step can be applied to the plasma thawed to room temperature prior to plasminogen purification by lysine-Sepharose affinity chromatography as suggested in Chibber et al./Deutsch et al.  It has further noted above that the prior art (at least Chibber et al.; Deutsch et al.) disclose purification of plasminogen by lysine affinity chromatography comprising elution with ε-aminocaproic acid does not include a protease inhibitor.
Bradley et al. further disclose nanofiltration of plasminogen after (or downstream of) the lysine affinity chromatography step for added safety (at least paragraphs 0042, 0085).
Therefore, Applicants’ remarks regarding the surprisingly result of arriving at a virally safe plasminogen by a combination of S/D treatment of plasma thawed to room temperature and a nanofiltration step of the plasma-derived product are not persuasive because virus inactivation by S/D treatment of plasma and a nanofiltration step for added safety were known virus inactivation steps established in the art and it would be obvious and expected that combinations of known virus inactivation steps results in a virally-safe protein product suitable for administration to humans for therapeutic purposes.
Liumbruno et al. disclose millions of therapeutic doses of S/D inactivated products have been used to date, there is no report on transmission of viral infections (p. 118).  
Applicants assert that Bradley et al. disclose Pg starting from Cohn fraction II+III paste, which is less complex and a completely different starting material with respect to human frozen plasma.  Applicants assert that the pre-treatment steps of Bradley et al. are not suitable when processing frozen human plasma.  It is also noteworthy that Bradley’s process allows one to obtain plasminogen with only a 75.7% yield and a purity of 85.9% (see Table 3).
Applicants’ remarks are not persuasive.  As previously noted, it is well known that nonpreferred and alternative embodiments constitute prior art.  MPEP 2123.  Further, it is known that "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…."  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  MPEP 2123.
Bradley et al. disclose the purification of plasminogen can be performed on any plasma source (at least paragraph 0037); therefore, Bradley et al. would not teach away from human plasma or frozen plasma as a starting material.  While Bradley et al. do not expressly teach a plasma source of frozen plasma, Bradley et al. is cited with at least Chibber et al., which do disclose human plasma, including frozen human plasma as a starting to material for purifying plasminogen.  
Regarding Applicants’ remarks that Bradley et al. do not teach S/D treatment of the plasma prior to lysine-Sepharose affinity chromatograph, the remarks are not persuasive.  As noted above, it is already disclosed that solutions containing plasminogen are subjected to virus inactivation selected from among solvent detergent, nanofiltration, and combinations thereof (Bradley et al. at least p. 13 claim 51).  It is known that S/D treatment is an established technology for inactivation of enveloped viruses that is industrially applied for manufacturing plasma-derived products; fresh frozen plasma is thawed and treated with TNBP solvent and Triton X-100 detergent (Liumbruno et al.).  Therefore, it would have been obvious that a S/D virus inactivation step can be applied to the plasma thawed to room temperature prior to plasminogen purification by lysine-Sepharose affinity chromatography as suggested in Chibber et al./Deutsch et al.  
Applicants assert that additionally, Bradley et al. teach eluting the Pg by the use of lysine at pH 3.0, while the present claims recite the use of an elution buffer containing ε-aminocaproic acid and having a pH 7.4.
Applicants’ remarks are not persuasive.  Bradley et al. is not being relied upon for the elution conditions from lysine-Sepharose affinity chromatography.  It is already known that the basic procedure using lysine as an affinity absorbent for the purification of plasminogen from plasma has found wide acceptance; the procedure has been altered and modified in different laboratories to suit various conditions (Chibber et al.).  As noted above, Chibber et al./Deutsch et al. fairly disclose subjecting human plasma to a single affinity chromatography step on L-lysine immobilized cross-linked agarose and eluting with an elution buffer at pH 7.4 containing ε-aminocaproic acid to obtain a native form plasminogen eluate.  Deutsch et al. disclose the maintenance of neutral pH throughout the lysine-Sepharose chromatography procedure account for the unusual stability and free solubility at neutral pH (p. 1096).  Therefore, it would have been obvious to arrive the claimed elution buffer at pH 7.4 containing ε-aminocaproic acid.
Regarding Applicants’ remarks that Bradley’s process allows one to obtain plasminogen with only a 75.7% yield and a purity of 85.9%, the remarks are not persuasive.  As already noted, Bradley et al. is cited with at least Chibber et al., which disclose that plasminogen purification by lysine-agarose chromatography has been altered and modified in different laboratories to suit various conditions (p. 48).  Buffers that have been used are 0.01 M sodium phosphate-0.14 M NaCl (pH 7.4), 0.2 M sodium phosphate, 0.1 M sodium phosphate washing…elution using 0.2 M ε-aminocaproate, adjusted to pH 7.4, including a phosphate buffer (p. 427-428).  Chibber et al. further disclose plasminogen prepared using lysine-agarose are known to be of the highest purity (p. 430).  It is already disclosed that purification of plasminogen from human plasma by lysine-agarose affinity chromatography is an attractive alternative to the multistep procedures now used by others (Deutsch et al. p. 1095).  Further, Deutsch et al. disclose that the plasminogen obtained by lysine-Sepharose affinity chromatography corresponds to a 250-fold purification from plasma (p. 1095).  Therefore, one of ordinary skill would have reasonable expectation that the purified plasminogen obtained by a lysine-Sepharose affinity chromatography noted above in the art references contains more than 98% wt plasminogen.
Regarding Applicants’ remarks that while Chibber et al. teach using frozen plasma as a starting material for plasminogen by lysine-agarose chromatography, Chibber et al., fail to teach the upstream solvent-detergent step and the down-stream nanofiltration step, the remarks are not persuasive.  The deficiency of Chibber et al. to not teach an upstream solvent-detergent step and a down-stream nanofiltration step is reasonably remedied by at least Liumbruno et al. and Bradley et al. for the reasons previously noted.
Regarding Applicants’ remarks that however, Chibber et al. disclose that "Cohn fraction III and other commercial fractions seems to contain degraded forms of plasminogen as evidenced by the appearance of valine and lysine as the N-terminal amino acids”, the remarks are not persuasive.  Chibber et al. still disclose that frozen fresh plasma can be used as starting material to purify plasminogen by lysine-Sepharose chromatography (p. 426, 431).
Regarding Applicants’ remarks that further, Chibber et al. teach a centrifugation step which is not performed according to the present invention and has been excluded from the method of claim 11, the remarks are not persuasive.  Claim 11 recites a process of purifying plasminogen starting from frozen human plasma, said process consisting of the following step performed in sequence:  filtering thawed human plasma on a 1μm filter.  Therefore, thawed plasma human has to be obtained or prepared from the frozen human plasma.  Chibber et al. disclose if frozen plasma is available from a blood bank or other source, it should be thawed and centrifuged…and filtered to remove lipid materials (p. 426).  Therefore, the recitation of thawed human plasma would reasonably include any features or transformations needed to obtain thawed human plasma even if not explicitly recognized or recited in the claims and would not be necessarily excluded from claim 11.  
Regarding Applicants’ remarks that Chibber et al. disclose removal of ε-aminocaproic acid by gel filtration, in comparison the present claims recite removal by dialysis, the remarks are not persuasive.  It is expressly disclosed in Chibber et al. that the removal of ε-aminocaproic acid by gel filtration may be replaced by dialysis (p. 428).
Regarding Applicants’ remarks that Chibber et al. implies the use of cold room to avoid spontaneous plasminogen activation to plasmin, the remarks are not persuasive.  Deutsch et al. reasonably disclose that purification of plasminogen from plasma on lysine-Sepharose affinity chromatography is performed at room temperature (p. 1095).
Regarding Applicants’ remarks that Chibber et al. that describe large-scale preparations, which are not applicable to industrial scale, the remarks are not persuasive.  Chibber et al. still disclose obtaining a plasminogen purified from plasma by lysine-Sepharose affinity chromatography is known to be of the highest purity (p. 430).
The instant claims recite a combination of known purification methods and techniques for purifying plasminogen from plasma by lysine-sepharose affinity chromatography and known virus inactivation steps of plasma derived medicinal products.
In this instance, it is disclosed that purification of plasminogen from human plasma by lysine-agarose affinity chromatography is an attractive alternative (Deutsch et al. p. 1095); and because of the simplicity and speed of the method and apparent integrity of the product, this procedure will make large amounts of plasminogen readily available for clinical purposes (Deutsch et al. p. 1096).  It is further known that purification from a plasma source should be subject to virus inactivation steps (Bradley et al.), where known and established virus inactivation steps include S/D treatment of plasma (Liumbruno et al.) and nanofiltration of the protein product (Bradley et al.).  Therefore, one of ordinary skill would have reasonable motivation to arrive at the claimed purification scheme of purifying plasminogen from human plasma because the conditions for purifying plasminogen by lysine affinity chromatography recited in the instant claims are reasonably disclosed in the prior art and the virus inactivation steps recited in the instant claims, of plasma-derived products were also known in the prior art.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656